JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and supplement filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed May 21, 2014, be affirmed. The district court did not abuse its discretion in denying appellant’s motion for relief from judgment and for leave to file an amended complaint. The district court correctly held that the claims in the proposed amended complaint had already been decided against appellant, so amendment would have been futile. See Hettinga v. United States, 677 F.3d 471, 480 (D.C.Cir.2012) (“A district court may deny a motion to amend a complaint as futile if the proposed claim would not survive a motion to dismiss.”).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.